Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 1 of 13

—

KFA MuhAnead A. kA, PTAC. Whpfor ATVA ¢ °

Name and Prisoner/Booking Number

Samide Lita Sat

Place of Confinement

6395 Reoder Blvd

Mailing Address

comer | FILED

(Failure to notify the Court of your change of address may result in dismissal of thifaction.)

 

MAR 08 2021

ERK US DISTRICTCOURT “I
IN THE UNITED STATES DISTRIEAiGO CALIFORNIA
FOR THE EASTERN DISTRICT OF USE COOR HF arom

 

 

Liga. pusher >
(Full Name of Plaintiff) Plaintiff, )
v } CASE NOSE D1 - cv-Yil KIN (Pc)
)

‘ To be supplied by the Clerk
ay CASA Correctional officer ) (To be supplied by the Clerk)

(Full Name of Defendant)

(2) s. Casrre Cav4 echowel otheer )

 

 

 

 

—_ ) CIVIL RIGHTS COMPLAINT
3) oS Figher coere havel Meer | BY A PRISONER
i . )
(4) C: & evita carectional oftrer, ) ef original Complaint
A. Defendant(s). ) (First Amended Complaint
Check if there are additi Defendants and attach page 1-A listing them. ) CSeeond Amended Complaint

A. JURISDICTION

{. This Court has jurisdiction over this action pursuant to:
28 U.S.C. § 1343(a); 42 U.S.C. § 1983
LJ 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S, 388 (1971),

LI Other: ;
. / . ;, — ’ / 2 rd
2. — Institution/city where violation occurred: De u €| Voda trarlA | inst tut (ovr )

 

Revised 3/15/2016 1
Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 2 of 13

B. DEFENDANTS

 

 

 

 

 

 

 

 

1. Name of first Defendant: CASI Ila . The first Defendant is employed as;
(Position and Title) " (Institution)

2. Name of second Defendant: a Cots tra . The second Defendant is employed as:
{Position and Title) " (Institution)

3. Name of third Defendant: a. Fig hew . The third Defendant is employed as:
(Position and Title) “ (Institution)

4. Name of fourth Defendant: C. be evar dk . The fourth Defendant is employed as:
(Position and Title) " (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.
Gee Addthone| defendant
C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? Yves L] No
2. If yes, how many lawsuits have you filed? a . Describe the previous lawsuits:

a. First prior lawsuit: i
1. Parties: Min hAmunAgh v. CLA

2. Court and case number:

3. Result: (Was the case dismissed? Was it appealed? Is it still pending?) xr de Doge

CASE

 

b. Second prior lawsuit:
1. Parties: MluihaAn mAzl
2. Court and case number: .
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)__ Z-s woaJ
LACE

vy. SAK VOR G cod Ja. |

 

c. Third prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.

2
Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 3 of 13

D. CAUSE OF ACTION

CLAIM I _ Leak
1. State the constitutional or other federal civil right that was violated: Cig bth Arendnea
yor LY Porter bread é

2, ClaimI. Identify the issue involved. Check only one. State additional issues in separate claims.
[_] Basic necessities LC] Mail [J Access to the court LC] Medical care
L] Disciplinary proceedings (_] Property L] Exercise of religion LJ Retaliation
L] Excessive force by an officer [1 Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim I. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. -
see. atkachel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
60 Ba TEA? feet

 

 

5. Administrative Remedies:
a, Arethere any administrative remedies (grievance procedures or administrative appeals} Wee at your

institution? Yes LJ] No
b. Did you submit a request for administrative relief on Claim I? % Yes {1 No
c. Did you appeal your request for relief on Claim I to the highest level? ves L] No
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 4 of 13

CLAIM II A Dusbss
1. Sta ces ADA DS or other federal civil right that was violated: Anerictus ith Puabiltes

+ {ADA

 

2. Claim II. Identify the issue involved. Check only one. State additional issues in separate claims.
J Basic necessities LJ Mail LJ Access to the court (] Medical care
LJ Disciplinary proceedings (| Property LJ Exercise of religion LJ Retaliation
L] Excessive force by an officer (1 Threat to safety (1 Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim II. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. ;
gee ahh tiche a

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defe spaeqn(s)
Ce gbtiack

 

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) avajlable at your

institution? Yes LI No
b. Did you submit a request for administrative relief on Claim IT? yes L] No
c. Did you appeal your request for relief on Claim II to the highest level? ves LI No
d, Ifyou did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 
Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 5 of 13

CLAIM III oh
1, State the constitutional or other federal civil right that was violated: ___*, Arad peo t

 

2. Claim III, Identify the issue involved. Check only one. State additional issues in separate claims.
L] Basic necessities C] Mail L] Access to the court L] Medical care
LI Disciplinary proceedings LI Property Cl Exercise of religion LJ Retaliation
LJ Excessive force by an officer [] Threat to safety LJ Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Claim IIL. Describe exactly what each
Defendant did or did not do that violated your rights. State the facts clearly in your own words without citing legal

authority or arguments. .
Gée attabel

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Injury. State how you were injured by the actions 9 or ranactions of the Defendant(s).
See

 

 

5. Administrative Remedies.
a. Arethere any administrative remedies (grievance procedures or administrative appeals) avajlable at your

institution? Yes LJ No
b. Did you submit a request for administrative relief on Claim III? LY Yes C1 No
c. Did you appeal your request for relief on Claim II to the highest level? [G7 Yes LINo
d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
did not.

 

 

If you assert more than three Claims, answer the questions listed above for each additional Claim on a separate page.
Case 2:21-cv-00411-KJN Document1 Filed 03/08/21 Page 6 of 13

E. REQUEST FOR RELIEF

State the relief you are seeking:
6 See att ache. tL

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on 3/ fi / x LL ueefw

' DATE SIGNATURE OF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

 

 

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space you may attach
more pages, but you are strongly encouraged to limit your complaint to twenty-five pages. If you attach
additional pages, be sure to identify which section of the complaint is being continued and number all pages.
Remember, there is no need to attach exhibits to your complaint.
aay

So So NN DH ON

10
11
12
13
14
15
16
17
18
19
20
21
22
2
24
25
26
27
28

 

 

Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 7 of 13

Kita Muhammad Te4Sb6] AkiA Malus Shaler ATVZ2E
Canta ib4 Tas |

5325 Broder Bivd.

Dubliv, CA 14g

Tw fre fee

 

Dnt THE UNITED STATES DET Couey’
For THE EAS Teen DTSTercT OF CAT
|

KiEA Muhanad CASE No.

 

Plantitt

 

V.

 

 

Cas\la e+ al.

 

 

Defendant,

 

 

COMPLAINT WITH sue? DEManvd

 

Tartveduction |
\ This i iG a civil cig hts achen &\ed by Ki Fa Mebane al
A shake gr Keaneae Wouak Wheis bacle n thet courtly ye l eee
The nome Mavous Sohwionw, Dam seele ile rari Layun=
chve relef under Y2 U.6.46. 1162 allésaq Veoh di ouke :
the Emhth Arendment Anerican) Witt Disabil he ¢
Act (ADA) “The Due frocess Clawe of the if hk Amel
ment and The Fourteenth A Mend Mert, Meaty ar Enchove | Liar
urddichon }
» “The Court hag yecisdichon over the plainhF£“es
Clans of violahonio€ feleval Conghtuhoatl rghty under 42
USC. 1270) anh 1242.
TITLE OF DOCUMENT: CASE NO.:

"

 

 

PAGENO._|_ OF _____ [JDC TEMPLATE]
eo fo ~s D&D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00411-KJN rmectlert 4 Filed 03/08/21 Page 8 of 13

(2) The plavat ft, Kifa Muhammad was incarcevate) at
Mewel A ade neha Lanshtuhe oi (DVI) dering He events
Aggeribed in this Com plat.
(3) The Defenlants Casilla, and iD. Castve ave
popiea dente officers erployed at DV... They ar€ Sues
in individual and ctticial dapacslies,
(+4) The defendants IO Fisher and 6. Rerward ave
cor echenal officer¢ Cup loyed at SVL, They ave
uel in individu | ans ofheal CAPGCI fice,
(6 5) The befenJant Dane Doe 5 a nue employed at
“DV, She ig cued in per indwidaa( and official apc
Facts‘
(On Februagrag § 2020 plajinhtt had a A cetor Tapgpotat
ment ty (Fe< or doctor) J. Welborn in fincle, CA, 76 get
a chécle Ay On iy foot.
@ Wh ul oles: bei ty te ew to Vanlo C4 exe Mat iS$2er ist
number on) Vans ae ee Casilla with officer J. CAttre
abe explamed in hem which ane knew DL wat ABA and Hut
be tt keas jal iy wheelchair. ‘CAu Ha Knew because he had
took Me Lafave. and knew about ty Metical cues I had.
“| The ADA. truck they wheve cuyppase de ute they Arctdat Ilee
i+ Gah it wad usel hoy wheelchaws.
(¢ ) There fore CAsilla told the other three officers he woul
have ~ ake the Clow Avucle and one of then ho lel hin to
yusk Wake fhe yan. Upon hee ing that he fold me we were
bbAWenuy The Van +? chile in So. he Can Strap me in: He and
Ty. Ragive 1Ol) pre +o ait O7 Whe cheps of the Van while
(hey help raue pe inte the vier At dhat port LT war
TITLE OF DOCUMENT: CASE NO.:

 

PAGE NO. a OF __s: (JDC TEMPLATE]

 
&e WwW Nh

oO SS SN DH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:21-cv-00411-KJN Document 1 Filed 03/08/21 Page 9 of 13

OW the Ssetand then Casilla glacek me cutt packemnay
feeband was doe, Tell hin L Néélel A conbtiner ¢o
LT Can ple on the iy becquse Tis on wader pilis due
to hy high blood pressure.
9 Th (ey Male ft Stee bebove. lea ae the Zriseu Fe 9 Get
thei gems and Ztoll CAs tle ae it ad [jlee fhe Vw
becqusté if Was A He ht fr¢ and: Zi remradelh im and CAgtre
th++ DL was Claushephobic, Gnd CAéb i lle bnew bror He last
Wig. =i tits Aol ive CAW ducw Ground Gand 9 © bAcle or LOAN
abe VElAy it 6 42 ait fo be A [orre Par
io) KS we let the. prison! wes jl one Van by myself
while the other i MAadet where jn the. other VAN, Wwe toer'e
On + ONein Y lAnie. wit, Ow eaislty fvr4 fLic 1 the other lege,
The thcer J |rtUjag the other Va Teoulja't se bot Cac Ma
WAS Neiviag th Van L wos in,
iL) frounl Qo mynudty fader the officers State ictas jal
boy od the VAve We were iN we were iN fhe lane of Picte:
Onesming tradfic. . [Maybe atdey jae putater C514 shane
On hig brakes ae we Suayed odk the fod. He pec lle
Over ja 4A Arb arcéas we WA yuck alrosteotided orth
a Cav heath on.
2) At dthy dre , Casilla gal Crstre both got out ef fhe van.
MY peat Fost acted’ 2|baso had hit ces. gare - “Tus
ot Weaving a Seatbelt and Flew inte Phe gabe.
—E, #at) Lott oF them Te wWAt shole upand Lote
eh 29 Go ack. TG Nerves ScAved and emohenally
Lengel The. whole event hah Hy nerves baal |  olficerS (ei
Wikh ea life in their har),
TITLE OF DOCUMENT: CASE NO.:

 

PAGE NO. Ss OF _ ss (JDC TEMPLATE]

 

 
gq, Ww

Do CO FI HR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00411-KJN Document1 Filed 03/08/21 Page 10 of 13

3) Seen) CASi Ila was nervous as Well he alles bak
ant fori While the other Vim Kept geina, Ad this fork
we duly'b qe back |e Geese we kept going,
i4) Once eseine Be Ke Foot doctor To ac ke Sania Phe.
Wativacen avis) Ani fvesh cue, btcange TE vag dazed, huet
nh MEMVOUE, om ha howe) the offices My linge anh
OID WG bleeding My bee and Fook WME ia « beret ang,
ond TK rll then that
iS pA DL pAéd told ib oe a lhouw 4¢° See the cloctor
Co we hAve +0 te if 1 Awl. Le kept sa yiag take Pe bak Z
clend Cee | goad. Lf askal te sit pubigle ér in docter office
aad TF wR tot) yo. L Stavteh having anylery attacks, 2
LAs End€et ag and hal tveuble pee Athi ag. Ze ther t haviry 4A
lak heateche EL leet “ig king to “se fhe bathyeon aal for
water Which fh tor 4 ‘couple od Fre,
le) As Casilla wre PA lleia, 40 Fisher EL delle) oat po bir
Like he toll me dodo and Fisher came did openel the door
Sou had? Lo told hin te look at the relicel paper that
aa Cle usteoy hobic and golas Th rors h ae Pee bie.
in this yan Nok being able be beath in this Pgh SAC chard
Af Sith a feet My hands gad watst He tol.) me theve rs
jotting he! cfm A; wet were all g fem gad not Jee ving
unk l everyone is done. We had Leen dheve over d peeeette
12) LE exylamel that being threw +e dhe brent of the van
Chained A? Gol Tae having an eenY atheck¢ From dhars
Cu Alt Space aad being co heole up TE Neel + \Cave. fee \ike
Mh Going Crazy, Eb wrt bo leave. He do} kee Nl be ok
and he mize) the cloo
TITLE OF DOCUMENT: CASE NO.:
PAGENO. 4 OF __ [JDC TEMPLATE]

}

 

 
 

 

Case 2:21-cv-00411-KJN Document1 Filed 03/08/21 Page 11 of 13

Ig) Onice EZ seen the docdov he sar ly Foot wo4S
eee gad | laste he shure, UT phen explarmest
pe hie? CoMitg heve todiy We almost Got jbo A eweck
and my foot a ask body hit the Gade, “He sad "ye dont book
goed.”
cD Ag wet got bac k +0 the yav 0 nd ZL see,/ the Nurse
betoe is was Cleared do 40 back t0o my cell ZL hag
yp laines bw her we almost had A awek and T ghowel
her the Cut On My Arey ant lenee, My acm anJ laee
— Swolle/ad the Stredime tnd L er planed to hee that
TH wes Shil shook up. She doll me Hak ip Bie) pried
Lae high. xX tol) her Twat fo fee. the aadse grb
Che bolt Az to put in for Sick call aal cleacel metoge
bacle. ~
Qo) Wher waiting Ho See the decay Gfte, over A
meth = haat vray aad the decker toll ne twet
Mat foot WAZ broke gad and it showel 2 heel
problems wih My knee, The w my foot w5 plreal in
A Syliat,
E Yhausdonl of Admyauicdrahve Cenedhe,
Qi) The Jleahdt VAs exhaustel hits agtinuctrahve renefies
Claimy Lov e lie£

22) The achod of defealant Casita CAghe | _ Fisher
GAd Benard (nw Cicing their pans without re esaud to life.
Or without neel or ge VCahonl OW IN fai [tag $e to der YeOwe
$0 Step (ics Muuce of auMiet} nates Ack malicrov 4
aa) séchishcally a C0 Ach tebe ~totow per, SFE
ct and (4th Anenteents. 5

TITLE OF DOCUMENT: CASE NO.:

 

 

PAGE NO. x OF ___ [JDC TEMPLATE]

 
 

 

Case 2:21-cv-00411-KJN Document1 Filed 03/08/21 Page 12 of 13

wa I The achans of defendants CAS; lhe, CASH Fisher
Arg Bev neal for allowing glarakh f£ fo biG fia erohsial
Ov Mee atel IA bevy from berg loc keep 4g jos AVA fenaefnag

(p houvé hanleutes while bea Claustophe bic pod ia peti woth
A broken foot, Aa Swolled lenee ant arn bleed ing, Conthitates
Duviichment in Violahod of the gfe [that Arerhents
Lott emohonesl IM avy,
24) The achous of detendants Crtilla Crrsty , Fisher
ak Bey ndrd placing Plaimbdt in Upwl inv geal od dha
(ight vehicle be by fmsport Viste the doch, This wis
ae mA icvoms ty ih went 7 vace without aay reel
Ov prev wcehot ov jin Pai ling to iderVene hich cons hitatel
anv ADA ViolA Front gre os “gad It An<adments,
25) The actows of deheadaale “Taste Doe, Casi Ila Castro,
Pichu aah Rev vevel nok Neb A report 4» Glow Ne
to see the cloetor and Jane Dee. Not foley FOAL
pretocals on if aa inmade iS huvt he Must ec A doctor
Fae gen clearel. They all frilel te provide proper rélical
cere VislAre) ) l4inh€t's ge Son [dt Ameslerenty.

elel Regueded

Wrevetve Dlavahtf ree utes ihAt+ the Courkecank tre Llbur,
relefs : | 7

A Issue an En uachon

» Orde 4 evr alta be by ae rae for fhe planrh tks
foot ho be Ne yvartines By A gual: bed hy Gein.

2) oer ned tecbe ly EER Nee. for the (latahtF to be followel
ug wilt nehica | hreadid: at,

3) Cavey out without delay the. 4veAtment Jyeectel
TITLE OF DOCUMENT: ; CASE NO.:

KS

 

PAGENO. OF ___ [JDC TEMPLATE]

 
Oo co NN DH A F&F WH WY

10
ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:21-cv-00411-KJN Document1 Filed 03/08/21 Page 13 of 13

by Such med ica PV acti fied ee
6 Asad COM Per! a tory damages 1 the Fol arty griountr
Ha 00 000 yorritfy Zh cevevally eg a ASt dedead antl
“Sao Doe, "Lasalle: pC stre | Richa ancl Bema for
te phy licat ans Shwkenel Td A ules Sushtinel ala vetalt
oF the plainhff's Cnotronwal layucy ant Physical i (Afvy «
a) f loo olor’, saiatly a nel Severs lly ag at ash Helen baak
DAnE€ Doe, Casi| lA, Castro, Fished -2 RecwAacd for the
phys cal aa enchowal Duery results from Hew failure
to peo Vide ade. Ade melical Le do the platabhtF
3) 4 foo Coo jointly Grd gevevally Aq sack Aedend ands
CHS Na ec sty e, Fishex dag Werniere for the Zu awhreatot
SS ‘aaah placing plat ant + in A Yt be wars Not Suppate
4-0 be ind, a
cs, Atuard pulidve dA ages ia the. Fellowiag aground
» havooe CAH &e atast Addons sate Tae dve Casilla, Costre,
ae and Renn

Gens Such other ve left ac it Hie; appene that lA ght £
is maces rh

 

 

 

 

[You must sign and date.]

Respectfully submitted,

/
Date: Ss | / [& ( Sign Name: id; ES {4 uhsarsrel
y

Print Name: ys - 4 Pty po

 

 

CASE NO.: ; PAGE ~/7 OF [JDC TEMPLATE ~ rev. 2017}

 
